Order entered November 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00621-CR
                               No. 05-22-00622-CR
                               No. 05-22-00623-CR

               WILSON ALEJANDRO MONTOYA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
       Trial Court Cause Nos. F19-00780-I, F19-00781-I & F19-00779-I

                                     ORDER

      Before the Court is the November 14, 2022 request of court reporter Vicki L.

Tuck for a second extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 12, 2022. We

caution Ms. Tuck that further extensions will be disfavored.


                                             /s/   LANA MYERS
                                                   JUSTICE